DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 3, 5, 6 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard et al (U.S. Patent Number: US 5843022 hereinafter “Willard” - APPLICANT CITED).
 Regarding claims 1, 6, 18 and 21, Willard teaches a catheter pump  for intraventricular operation  (Note: the language “for intraventricular operation” is intended use) that comprises the hollow catheter (i.e. catheter system, e.g. 11 Fig 1b, 1c) having a  supply device  (i.e. pressurized fluid source, e.g. 15 Fig 1b, 1c) and a method for operating the supply device (i.e. pressurized fluid source, e.g. 15 Fig 1b, 1c) for supplying a channel with a liquid ( i.e. fluid from the fluid source is supplied to the fluid input tube 12 of the catheter system 11)  and having at least one diaphragm pump (e.g. col. 10 lines 23-28) and having a control device (e.g. 16 Fig 1b, 1c), wherein the control device (e.g. 16 Fig 1b, 1c) controls the at least one diaphragm pump in respect of at least one of a generated pressure and a delivery rate ( (e.g. Col. 10 lines 21-31).
 Regarding claim 3, Willard teaches that the at least one diaphragm pump is assigned a liquid pressure sensor (e.g. 20 Fig.2) (Note: the claim does not state where the liquid pressure sensor is located with respect to the at least one diaphragm pump. Since Willard teaches that the fluid system that comprises the one diaphragm pump, the at least one diaphragm is assigned a liquid pressure sensor).  
Regarding claim 5, Willard teaches that the at least one diaphragm pump is assigned a flow rate sensor (e.g. 23 Fig 1c).   
Regarding claims 19 and 20, Willard teaches a guidewire (e.g. 14 Fig 1b, 1c) inserted through the hollow catheter and therefore they teach a rotatable and a flexible shaft arranged within the hollow catheter.
Regarding claim 17, Willard further teaches controlling the at least one diaphragm pump to reverse the direction of movement of the liquid (e.g. Col 13, lines 19-22).
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 7-12,14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willard et al (U.S. Patent Number: US 5843022 hereinafter “Willard” - APPLICANT CITED).
Regarding claim 2, Willard teaches  the system has at least two pumps ( i.e. the first pump 15 being the diaphragm pump mentioned above and another pump 18 Fig. 1c which is a constant volume pump  Col. 10 lines 21-30), wherein the at least two pumps are arranged at points of the channel distanced from one another (e.g. Fig. 1c shows that the two pumps are arranged at the input flow port 39 and the extraction port  41 along the catheter channel 11 distanced from one another) , and wherein the control device  (e.g. 16 Fig.1c) controls the at least two pumps individually in respect of at least one of the generated pressure and the delivery rate (e.g. Col. 10 lines 21- col. 11 line 23). Williard does not specifically teach that the second pump is a diaphragm pump however it is a constant volume pump such as a peristaltic pump and the first pump is also a constant volume pump such as a diaphragm pump. It would be obvious to a person having ordinary skill in the art at the time of the invention to modify the second pump of Willard (e.g. 18 Fig 1c) to be a diaphragm pump like the first pump in order to provide the predictable results of using the same pumps in the system and thus improving the efficiency of the system.
Regarding claim 7, Willard teaches that the supply device (e.g. 11 Fig 1c) has two pumps, arranged at points of the channel distanced from one another (e.g. Fig 1C shows that the pumps 15 and 18 have ports in the catheter system at different points), wherein the  step of controlling the at least one diaphragm pump comprises coordinating with one another parameter values of at least one operating parameter of both the diaphragm pumps to provide coordinated parameter values (e.g. Col 10 line 59- col 11 line 22). Willard does not teach that the second pump is a diaphragm pump but teaches that the second pump (e.g. 18 Fig 1c) is a constant volume pump such as a peristaltic pump and the first pump (e.g. 15 Fig 1c) is also a constant volume pump such as a diaphragm pump. It would be obvious to a person having ordinary skill in the art at the time of the invention to modify the second pump of Willard (e.g. 18 Fig 1c) to be a diaphragm pump like the first pump in order to provide the predictable results of using the same pumps in the system and thus improving the efficiency of the system.
Regarding claim 8, Willard teaches a liquid pressure is detected at one point (i.e.  a pressure sensor (not shown in FIG. 1c) may be incorporated adjacent output flow sensor 22 e.g. Col. 11 lines 17-23) or at a number of different points in the channel distanced from one another.  
Regarding claims 9-12, 14, Willard teaches the invention as claimed and Willard further teaches the control system 16 controls the input valves 24 and 25 based on the parameters sensed at the input and output flow sensors at the first and second pump as shown in Fig.1c  and therefore they teach that the coordinated parameter values of the two diaphragm pumps are variable over time in accordance with a fixed schema and in particular are changed periodically over time following a start-up phase and a ratio of the coordinated parameter values of the two diaphragm pumps is dependent in a predetermined manner on detected values of the liquid pressure in the channel and the coordinated parameter values of both the diaphragm pumps are delivery capacity values and liquid pressure values and flow rate values of the diaphragm pumps and the at least one of a fixed pressure difference and a fixed difference of flow rate is set between the two diaphragm pumps (e.g. Col 10 line 59- col 11 line 22).
Regarding claim 16, Willard discloses the claimed invention except for setting a fixed flow rate difference of less than 100 millilitres per day.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Willard with a fixed flow rate difference of less than 100 millilitres per day, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Willard et al (U.S. Patent Number: U.S. 5843022 hereinafter “Willard”- APPLICANT CITED) in view of Nishimura et al (U.S. Patent Application Publication Number: US 2011/0112354 A1 hereinafter “Nishimura”- APPLICANT CITED).
Regarding claim 4, Willard teaches the invention as claimed except for an electric sensor for detecting the current consumption of the at least one diaphragm pump. Nishimura teaches a ventricular pump with an electric sensor that senses the power consumption of the pump (e.g. 0085]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Willard to include an electric sensor that senses the power consumption of the pump in order to provide the predictable results of providing better control for the motor of the pump.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



















Claims 1-5 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10195323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a hollow catheter and a supply device for supplying a channel with a liquid, having at least one diaphragm pump and having a control device wherein the control device controls the at least one diaphragm pump in respect of at least one of a generated pressure and a delivery rate which is similar to the claims of U.S. Patent No. US 10195323 which are also directed to a hollow catheter and a catheter pump comprising a channel and a supply device that comprises a diaphragm pump and a control device  that controls the diaphragm pump in respect of a generated pressure and/or a delivery rate. Further, dependent claims of the current application are also similar to further limitations of the independent claim 1 and the dependent claims of U.S. Patent No. US 10195323.
Claims 1-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10780205. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a hollow catheter and a supply device and a method for the supply device for supplying a channel with a liquid, having at least one diaphragm pump and having a control device wherein the control device controls the at least one diaphragm pump in respect of at least one of a generated pressure and a delivery rate which is similar to the claims of U.S. Patent No. US 10780205 which are also directed to a hollow catheter, a catheter pump and a method for operating the supply device that comprises a diaphragm pump and a control device that controls the diaphragm pump in respect of a generated pressure and/or a delivery rate. Further, dependent claims of the current application are also similar to further limitations of the independent claim 1 and the dependent claims of U.S. Patent No. US 10780205.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792